 

Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this ____ day of March, 2014 (the “Effective Date”) by and among Crossroads
Systems, Inc., a Delaware corporation (the “Company”), and the Investors (as
defined below) who were issued Units consisting of shares of Common Stock and
Warrants (the “Units”) in connection with that certain Securities Purchase
Agreement by and among the Company and the Investors, dated as of even date
herewith (the “Securities Purchase Agreement”). Capitalized terms used herein
have the respective meanings ascribed thereto in the Securities Purchase
Agreement unless otherwise defined herein.

 

The parties hereby agree as follows:

 

1.                  Certain Definitions. As used in this Agreement, the
following terms shall have the following meanings:

 

“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which such shares may hereinafter be reclassified.

 

“Investors” means the Buyers identified in the Securities Purchase Agreement and
any Affiliate or permitted transferee of any Investor who is a subsequent holder
of any Registrable Securities and who agrees to be bound by the provisions of
this Agreement.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act (as defined below).

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement (as defined below) or document by the SEC. (as defined
below)

 

“Registrable Securities” means (i) the Shares (as defined below) and (ii) any
other securities issued or issuable with respect to or in exchange for
Registrable Securities, whether by merger, charter amendment or otherwise;
provided, that, a security shall cease to be a Registrable Security upon (A)
sale pursuant to an effective Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale without restriction by the
Investors pursuant to Rule 144 under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 



 

 

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Shares” means the Common Shares and the Warrant Shares.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.                  Registration.

 

(a)                Registration Statements. On or prior to sixty (60) days after
the Effective Date (the “Filing Deadline”), the Company shall prepare and file
with the SEC a Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities on a
continuous basis), covering the resale of the Registrable Securities from time
to time in accordance with the methods of distribution described in Exhibit A
hereto; provided, however, that if the Filing Deadline shall fall during a
period that the Company may not file a registration statement until it files
with the SEC its updated financial statements, the Filing Deadline shall be no
later than 20 days after the filing date of such updated financial statements
with the SEC (the “Extended Filing Deadline”). Subject to any SEC comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A. Such Registration Statement also shall cover, to the extent allowable
under the 1933 Act, such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.

 

(b)               Expenses. The Company will pay all expenses incurred in
complying with this Agreement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws, listing
fees, reasonable fees and expenses of one counsel to the Investors and the
Investors’ reasonable expenses in connection with the registration, but
excluding underwriting discounts, commissions and fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals with
respect to the Registrable Securities being sold.

 

(c)                Effectiveness.

 

(i)                 The Company shall use reasonable best efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile, telephone or e-mail as promptly as
practicable, and in any event, within forty-eight (48) hours, after any
Registration Statement is declared effective.

 

(ii)               In the event that the Company determines in good faith that
the suspension of the use of any Prospectus is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company, provided, that any delays
pursuant to this clause (A) shall not exceed, in the aggregate, thirty (30) days
in any twelve-month period, or (B) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall comply with applicable 1933 Act requirements or shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading, then the Company may suspend the use of any such
Prospectus (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify each Investor in writing of the suspension of and the reasons for such
suspension, but shall not (without the prior written consent of an Investor)
disclose to the Investors any material non-public information giving rise to an
Allowed Delay, (b) advise the Investors in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use reasonable
best efforts to terminate such suspension as promptly as practicable.

 



2

 

 

(d)               Rule 415; Cutback. If at any time the SEC takes the position
that the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter”, if the Company believes, in its discretion and upon the
advice of counsel, that the Registrable Securities are eligible for registration
under Rule 415 or that such Investor is not an “underwriter” for the purposes of
the 1933 Act and the registration, the Company shall use its reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering by or on behalf of
the issuer for the purposes of Rule 415 and that such Investor is not an
“underwriter.” Such Investor shall provide to the Company in writing all
information requested by the Company to support such Investor’s contention that
it is not an “underwriter.” Such Investor shall have the right to participate or
have its counsel participate in any meetings or discussions with the SEC
regarding the SEC’s position and to comment or have its counsel comment on any
written submission made to the SEC with respect thereto. No such written
submission regarding the foregoing specifying an Investor shall be made to the
SEC to which the Investor’s counsel reasonably objects. The Company shall not
agree to name any Investor as an “underwriter” in such Registration Statement
without the prior written consent of such Investor. In the event that, despite
the Company’s reasonable best efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall (i)
remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities, in
each case as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415.

 

3.                  Company Obligations. The Company will use reasonable best
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as practicable:

 

(a)                use reasonable best efforts to cause such Registration
Statement to become effective by the one hundred and twentieth (120th) day from
the Effective Date of the Securities Purchase Agreement and to remain
continuously effective for a period that will terminate upon the earlier of (i)
the date on which all Registrable Securities covered by such Registration
Statement have been sold pursuant thereto, or (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold
without restriction pursuant to Rule 144 (the “Effectiveness Period”);

 



3

 

 

(b)               prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

 

(c)                provide copies to and permit counsel designated by a
majority-in-interest of the Investors (if and only if the Company has been
informed that such counsel has been designated) to review each Registration
Statement no fewer than five (5) days prior to their initial filing with the SEC
,two (2) business days in the case of any amendments and supplements thereto,
and not file any document to which such counsel reasonably objects;

 

(d)               furnish to the Investors and their legal counsel (for the
avoidance of doubt, any filing available to the Investor via the SEC’s EDGAR
system shall be deemed “furnished to the Investor” hereunder) (i) promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company (but not later than two (2) business days after the filing date,
receipt date or sending date, as the case may be) (X) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto (other than any portion
thereof which contains information for which the Company has sought confidential
treatment), and (Y) each letter written by or on behalf of the Company to the
SEC or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC (in the case of any such letter or correspondence, only to the
extent that it relates, and only the portion thereof relating, to the inclusion
of any Investor in the Registration Statement and other than any portion thereof
which contains information for which the Company has sought confidential
treatment or which constitutes material non-public information as to any
Investor that is not subject to a confidentiality obligation to the Company with
respect thereto), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto as each
Investor may reasonably require in order to facilitate the disposition of the
Registrable Securities owned by such Investor that are covered by the related
Registration Statement or make them electronically available;

 

(e)                use reasonable best efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal or lifting of any such order at the earliest
practicable time;

 

(f)                prior to any public offering of Registrable Securities, use
reasonable best efforts to register or qualify or cooperate with the Investors
and their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions reasonably requested by the Investors and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 



4

 

 

(g)               use reasonable best efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)               promptly notify the Investors, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

(i)                 otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter). If the Company is required to file a prospectus pursuant to
Rule 424 at the time the Registration Statement is declared effective by the
SEC, the Company shall file such prospectus by 8:30 a.m., Austin, Texas time, on
the next day on which the SEC’s Electronic Data Gathering, Analysis and
Retrieval System accepts documents for filing.

 

(j)                 With a view to making available to the Investors the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Investors to sell their Shares to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied in all material respects with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

 



5

 

 

4.                  Due Diligence Review; Information. Upon written request, the
Company shall make available, during normal business hours, for inspection and
review by any underwriters participating in a disposition of Registrable
Securities pursuant to a Registration Statement and to any attorney or
accountant retained by such underwriter, all financial and other records, all
SEC Filings and other filings with the SEC, and all other corporate documents
and properties of the Company as may be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the underwriters in connection therewith
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of the Registration Statement. As a condition
to such inspection and review, the Company may require the Investors to enter
into confidentiality agreements.

 

The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.                  Obligations of the Investors.

 

(a)                Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least ten (10) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. An Investor shall provide such
information to the Company at least five (5) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

 

(b)               Each Investor, by its acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, unless such Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.

 



6

 

 

(c)                Each Investor agrees that, upon receipt of any notice from
the Company of either (i) the suspension of the use of any Prospectus pursuant
to Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Investor is advised by the Company that such dispositions
may again be made.

 

6.                  Indemnification.

 

(a)                Indemnification by the Company. To the extent the Investors
participate in a Registration Statement, the Company agrees to indemnify and
hold harmless each Investor and its officers, directors, members, managers,
employees and agents and each other person, if any, who controls such Investor
within the meaning of the Section 15 of the 1933 Act or Section 20 of the 1934
Act, against any losses, claims, damages or liabilities, joint or several, to
which they may become subject under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon: (i) any untrue statement or alleged untrue statement
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus, in light
of the circumstances under which they were made) not misleading; (ii) any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); or (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and will reimburse such Investor, and each such officer, director or member and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus or any offers
or sales by or on behalf of the Investor after delivery to the Investor by the
Company of a notice of suspension described in Section 2(c)(ii) above and before
delivery of a notice by the Company to the Investor advising the Investor that
dispositions may be made as provided by Section 5(c) above.

 

(b)               Indemnification by the Investors. Each Investor agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders,
agents and each person who controls the Company within the meaning of the
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any losses,
claims, damages, liabilities and expenses (including reasonable attorney fees)
to which they may become subject under the 1933 Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement contained in any
Registration Statement, any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereof or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omissions were made
in reliance upon information furnished in writing by or on behalf of such
Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto, and (ii) any offers
or sales by or on behalf of the Investor after delivery to the Investor by the
Company of a notice of suspension described in Section 2(c)(ii) above and before
delivery of a notice by the Company to the Investor advising the Investor that
dispositions may be made as provided by Section 5(c) above. In no event shall
the liability of an Investor be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such Investor in connection with any claim
relating to this Section 6 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or alleged
untrue statement or omission or alleged omission) received by such Investor upon
the sale of the Registrable Securities included in the Registration Statement
giving rise to such indemnification obligation.

 



7

 

 

(c)                Conduct of Indemnification Proceedings. Any person entitled
to indemnification hereunder shall (i) give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification and (ii)
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed in writing to pay such fees or expenses, or (b)
the indemnifying party shall have failed within a reasonable time after notice
from the indemnified party to assume the defense of such claim and employ
counsel reasonably satisfactory to the indemnified party or (c) the named
parties to such action (including any impleaded parties) include both the
indemnified party and the indemnifying party and, in the reasonable judgment of
any the indemnified party, based upon written advice of its counsel, a material
conflict of interest exists between the indemnified party and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions arising out of the same general allegations or circumstances, be
liable for fees or expenses of more than one separate firm of attorneys at any
time for all such indemnified parties. No indemnifying party will, except with
the prior written consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent.

 

(d)               Contribution. If for any reason the indemnification provided
for in the preceding paragraphs (a) and (b) is unavailable to an indemnified
party or insufficient to hold it harmless, other than for the exceptions
specified therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations. No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 6 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.

 



8

 

 

7.                  Miscellaneous.

 

(a)                Amendments and Waivers. This Agreement may be amended only by
a writing signed by the Company and the Required Investors. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.

 

(b)               Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Securities Purchase
Agreement.

 

(c)                Assignments and Transfers by Investors. The provisions of
this Agreement shall be binding upon and inure to the benefit of the Investors
and their respective successors and assigns. An Investor may transfer or assign,
in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by such
Investor to such person, provided that such Investor complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected and agrees in writing to be bound by
the terms hereof.

 

(d)               Assignments and Transfers by the Company. This Agreement may
not be assigned by the Company (whether by operation of law or otherwise)
without the prior written consent of the Required Investors; provided, however,
that the Company may assign this Agreement in the event that the Company is a
party to a merger, consolidation, share exchange or similar business combination
transaction in which the Common Stock is converted into the equity securities of
another Person and, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, the term “Company” shall be deemed to
refer to such Person and the term “Registrable Securities” shall be deemed to
include the securities received by the Investors in connection with such
transaction unless such securities are otherwise freely tradable by the
Investors after giving effect to such transaction.

 

(e)                Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 



9

 

 

(f)                Counterparts; Faxes; Electronic Signature. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may also be executed via facsimile or electronic
signature (including delivery of signatures by PDF or other similar format),
which shall be deemed an original.

 

(g)               Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)               Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

 

(i)                 Further Assurances. The parties shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.

 

(j)                 Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

(k)               Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be construed in accordance with the laws of the State of
Delaware, without regard to the principles of conflicts of laws. The parties
further agree that any action between them shall be heard in City of Wilmington,
Delaware and expressly consent to the jurisdiction and venue of the state and
federal courts sitting in City of Wilmington, Delaware for the adjudication of
any civil action asserted pursuant to this Agreement. EACH OF THE PARTIES
HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE
INVESTORS AND THE COMPANY ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE INVESTORS TO ENTER INTO THIS AGREEMENT.

 



10

 

 

(l)                 Other Agreements. The Investors acknowledge that the Company
is party to (i) that certain Registration Rights Agreement (the “IRM
Agreement”), dated as of July 31, 2012, by and between Iron Mountain
Incorporated (“IRM”) and the Company. The Investors agree and acknowledge that
IRM may include any “Registrable Securities” under the IRM Agreement in any
Registration Statement prepared and filed under this Agreement and that IRM may
have rights superior to the Investors in certain circumstances specified under
the IRM Agreement (including but not limited to Section 3(f) of the IRM
Agreement) and the Company’s compliance with the terms of the IRM Agreement
shall not in any circumstances constitute a breach, default or violation of this
Agreement.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 



11

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 



  THE COMPANY:             CROSSROADS SYSTEMS, INC.                     By:    
          Name:               Title:                                      
INVESTOR:             By:               Name:               Title:    



 

 



[Signature Page to Registration Rights Agreement]



 



 

 

 

Exhibit A

 

PLAN OF DISTRIBUTION

 

The selling securityholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock,
interests in shares of common stock or warrants received after the date of this
prospectus from a selling securityholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of such securities on any stock exchange, market
or trading facility on which the shares are traded or in private transactions.
These dispositions may be at fixed prices, at prevailing market prices at the
time of sale, at prices related to the prevailing market price, at varying
prices determined at the time of sale, or at negotiated prices.

 

The selling securityholders may use any one or more of the following methods
when disposing of securities or interests therein:

 

·on any national securities exchange or quotation service on which our common
stock may be listed at the time of sale, in the case of sales of our common
stock;

 

·in transactions other than on such exchanges;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the Securities and Exchange
Commission;

 

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per security;

 

·a combination of any such methods of sale; or

 

·any other method permitted by applicable law.

 

The selling securityholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell such shares from time to time, under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending the list of selling
securityholders to include the pledgee, transferee or other successors in
interest as selling securityholders under this prospectus. The selling
securityholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 



Exhibit A

 

  

In connection with the sale of such shares or such interests, the selling
securityholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the common
stock, as the case may be, in the course of hedging the positions they assume.
The selling securityholders may also sell shares of our common stock short and
deliver these securities to close out their short positions, or loan or pledge
such stock to broker-dealers that in turn may sell these securities. The selling
securityholders may also enter into options or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of such stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from the
sale of securities by selling securityholders.

 

The selling securityholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.

 

The selling securityholders and any underwriters, broker-dealers or agents that
participate in the sale of the shares or interests therein may be “underwriters”
within the meaning of Section 2(a)(11) of the Securities Act. Any discounts,
commissions, concessions or profit they earn on any resale of the shares may be
underwriting discounts and commissions under the Securities Act. Selling
securityholders who are “underwriters” within the meaning of Section 2(a)(11) of
the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling securityholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states such stock may not be
sold unless it has been registered or qualified for sale or an exemption from
registration or qualification requirements is available and is complied with.

 



Exhibit A

 

  

We have advised the selling securityholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling securityholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
securityholders for the purpose of satisfying the prospectus delivery
requirements of the Securities Act. The selling securityholders may indemnify
any broker-dealer that participates in transactions involving the sale of the
shares against certain liabilities, including liabilities arising under the
Securities Act.

 

We have agreed to indemnify the selling securityholders against certain
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling securityholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

 



ExhibitA

 